
	
		III
		111th CONGRESS
		1st Session
		S. RES. 371
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 7, 2009
			Mrs. Hagan (for herself
			 and Mr. Burr) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Congratulating Jimmie Johnson and Hendrick
		  Motorsports for winning the 2009 NASCAR Sprint Cup
		  Championship.
	
	
		Whereas, on November 22, 2009, Hendrick
			 Motorsports driver Jimmie Johnson won the 2009 NASCAR Sprint Cup Championship
			 after finishing in fifth place in the Ford 400 at Homestead-Miami
			 Speedway;
		Whereas
			 Jimmie Johnson’s victory represents his fourth straight Sprint Cup
			 Championship, a feat that no driver in the 62-year history of NASCAR’s premier
			 series had previously been able to accomplish;
		Whereas
			 by capturing 4 Sprint Cup Championships in a row, Jimmie Johnson and Hendrick
			 Motorsports have now surpassed the standard set by Cale Yarborough, who
			 previously held the record with 3 consecutive NASCAR Championships between 1976
			 and 1978;
		Whereas
			 since the Chase for the Sprint Cup format began in 2004, Jimmie
			 Johnson has won 18 of the 60 Chase races that have been run, failing to finish
			 only once;
		Whereas
			 Jimmie Johnson won the 2009 NASCAR Sprint Cup Championship by his widest margin
			 yet, holding a 141-point advantage over his Hendrick teammate, Mark
			 Martin;
		Whereas
			 since its inception in February 2006, the Jimmie Johnson Foundation has been
			 dedicated to helping children, families, and communities in need across the
			 United States, and has awarded grants to schools throughout the State of North
			 Carolina, including—
			(1)Ashley Park Elementary School in Charlotte,
			 North Carolina;
			(2)Collinswood Elementary School in Charlotte,
			 North Carolina;
			(3)East Iredell Elementary School in
			 Statesville, North Carolina;
			(4)J.H. Gunn Elementary School in Charlotte,
			 North Carolina;
			(5)Metro School in Charlotte, North
			 Carolina;
			(6)R.B. McAllister Elementary School in
			 Concord, North Carolina;
			(7)Smithfield Elementary School in Charlotte,
			 North Carolina;
			(8)Third Creek Elementary School in
			 Statesville, North Carolina; and
			(9)University Meadows Elementary School in
			 Charlotte, North Carolina;
			Whereas
			 in 25 years of competition, Hendrick Motorsports has garnered 8 NASCAR Sprint
			 Cup Series championships, 3 NASCAR Camping World Truck Series titles, and 1
			 NASCAR Nationwide Series crown (formerly known as the NASCAR Busch Series),
			 making it one of the premier organizations in stock-car racing;
		Whereas
			 team owner Rick Hendrick is just the second team owner in the modern era of
			 NASCAR to earn more than 180 Cup Series victories;
		Whereas
			 under the Hendrick banner, records have been set for both victories and
			 consistency, with 4 consecutive Southern 500 victories (Jeff Gordon), 6
			 consecutive road course wins (Gordon), the youngest driver to reach 50 career
			 Cup Series triumphs (Gordon), the youngest driver to win a race in the NASCAR
			 Craftsman Truck Series (Ricky Hendrick), the sole driver to win 3 Truck Series
			 championships (Jack Sprague), and the youngest driver to ever win a NASCAR
			 championship (Brian Vickers);
		Whereas
			 all Hendrick race cars are constructed start-to-finish at their 100-plus acre
			 complex, and more than 550 engines are built or rebuilt on-site in Concord,
			 North Carolina, each year, with the team leasing some of these engines to other
			 NASCAR outfits;
		Whereas
			 the stock car industry has a rich heritage in North Carolina, and as the home
			 to numerous race teams, suppliers, and world-class race tracks, North Carolina
			 has a competitive advantage in this industry;
		Whereas
			 as the first race team to implement professional pit crews, Hendrick employs
			 on-site fitness trainers and operates a fully equipped gym to assure that all
			 personnel are in shape and ready for race day; and
		Whereas
			 more than 500 employees call Hendrick Motorsports home, with day-to-day
			 activities including management of HendrickMotorsports.com and a 15,000 square
			 foot museum and team store, as well as marketing, public relations, sponsor
			 services, licensing, show cars, merchandising, and much more: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)congratulates Jimmie Johnson and Hendrick
			 Motorsports for winning the 2009 NASCAR Sprint Cup Championship;
			(2)recognizes the achievements of the owner,
			 driver, pit crew, and support staff, whose perseverance and dedication to
			 excellence helped propel the race team to win the championship; and
			(3)respectfully requests the Secretary of the
			 Senate to transmit an enrolled copy of this resolution to—
				(A)the team owner of Hendrick Motorsports,
			 Rick Hendrick;
				(B)the crew chief of the Lowes Race Team, Chad
			 Knaus; and
				(C)the driver of the Lowes Race Team, Jimmie
			 Johnson.
				
